DAUKSCH, Judge.
This is an appeal from a summary final judgment in a personal injury case. Appellant states the issues as follows:
I. DOES THE DEPARTMENT OF HRS HAVE AN ABSOLUTE, NON-DELE-GABLE DUTY AND RESPONSIBILITY TO CARE FOR AND PROTECT THE SAFETY AND HEALTH OF CHILDREN PLACED IN ITS LEGAL CUSTODY BY THE COUNTY?
II. IS THE DEPARTMENT OF HRS ABSOLUTELY LIABLE FOR THE ACTIONS AND INACTIONS OF FOSTER PARENTS WITH WHOM IT PLACES CHILDREN PLACED IN ITS LEGAL CUSTODY BY THE COURTS?
The answer to those questions of course has to be no. Few, if any, matters in the law are absolute. The issue better stated is whether the trial court erred in entering a summary judgment for the defendant.
Appellant was injured in a foster care house when a natural child of the foster parents shot him with a shot gun. Appellant alleges appellee breached a duty of care in failing to inspect the house and monitor the care and treatment of appellant while he was in foster care. He alleges he was placed in a dangerous environment and appellee breached its duty of care and is liable for the injuries as a result of that breach. Appellee says it lacked knowledge of the dangerous situation and otherwise did nothing to contribute to the shooting. There is a factual dispute. This cannot be resolved by summary judgment.
The judgment is reversed and this cause remanded for further proceedings,
REVERSED and REMANDED,
UPCHURCH, C.J., and COWART, J., concur.